DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
The preliminary amendment filed July 29, 2020 is acknowledged and has been entered.  Claims 1-7 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed August 6, 2020 and May 17, 2021 have been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received July 29, 2020 are acceptable for examination purposes.
Specification
The specification filed on July 29, 2020 has been reviewed for examination purposes.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the battery pack of at least claim 1 comprising a plurality of cylindrical shape battery cells, housing having a pair of ribs provided on an inner surface of the housing case and longitudinal partition plate disposed in parallel with a longitudinal direction of the housing case, partitions the internal space of the housing case into battery housing spaces, each housing space housing a corresponding one of the plurality of battery cells; the pair of ribs hold the longitudinal partition plate where the longitudinal partition plate is disposed between the pair of ribs and a gap produced when the longitudinal partition plate is disposed between the pair of ribs is filled with a flame-retardant adhesive material.
It is noted that the record includes various Y citations in corresponding foreign Patent Office communications.  However, upon review of these references, the Examiner does not find the references to reasonably teach, suggest or render obvious the claimed battery pack noting that the combination of the cylindrical shape battery cells, housing with ribs, longitudinal partition plate and gap produced when the longitudinal partition plate is disposed between the pair of ribs is filled with a flame-retardant adhesive material recites a particular combination of features which are not reasonably provided for in the cited prior art of record.
U.S. Patent Application No. 2011/0195291 discloses a battery pack comprising cylindrical battery cells 13/14, a housing 12 and a longitudinal partition plate 16. However neither this reference nor the remaining cited prior art reasonably teach, suggest or render obvious the addition of the ribs and flame-retardant adhesive material filled in the gap as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Nos. 2011/0293986 and 2012/0028107 each disclose of battery packs wherein longitudinal plates are disposed between adjacent cylindrical shape batteries.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725